Petition for Writ of Mandamus Denied and
Memorandum Opinion filed April 19, 2011.
 
In
The
Fourteenth
Court of Appeals

NO. 14-11-00316-CV

 
In Re Leopold Malachowitsch,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
OPINION
On April 12, 2011, relator Leopold Malachowitsch
filed a petition for writ of mandamus in this court.  See Tex. Gov’t
Code Ann. §22.221; see also Tex. R. App. P. 52. In the petition, relator
asks this court to compel the Honorable William R. Burke, Jr., presiding judge
of the 189th District Court of Harris County, to preserve the “status quo of
the matter in litigation.”
The Texas Rules of Appellate Procedure require
relator to include “any order complained of, or any other document showing the
matter complained of[.]”  See Tex. R. App. P. 52.3(k)(1)(A).  Relator
has not done so. Without an order or other document showing the matter
complained of, this court cannot conclude the trial court abused its
discretion.  See In re Chonody, 49 S.W.3d 376, 378–79 (Tex. App.—Fort
Worth 2000, orig. proceeding).  Accordingly, we deny relator’s petition for
writ of mandamus.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Frost, Jamison, and McCally.